PER CURIAM.
Appellant seeks review and reversal of an adjudication of delinquency on a charge of first degree arson. Damage to a “structure” is an essential element to the *807crime proscribed by F.S. 806.01. “Structure” is specifically defined by F.S. 806.-01(3) as meaning “any building of any kind, any enclosed area with a roof over it, and any vehicle, vessel, or aircraft.” A reading of the record sub judice reveals substantial evidence of appellant’s misuse of fire and is certainly sufficient to sustain a finding that he willfully and maliciously, by fire, damaged personal property within a structure. However, the essential element of damage to a structure, as defined in the statute, is absent. Had appellant’s adjudication of delinquency been on a charge of criminal mischief, proscribed by F.S. 806.13, we would affirm because we find the other points raised by appellant to be without merit.
Reversed and remanded for further proceedings consistent herewith.
BOYER and MELVIN, JJ., concur.
McCORD, C. J., dissents.